Citation Nr: 0201644	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  02-00 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs benefits.  


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Manila, The Republic of 
the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied a claim for VA benefits 
in February 1991 on the basis that the appellant did not have 
qualifying service for VA benefits.  However, a memorandum in 
the claims file is to the effect that after the appellant 
filed another claim in July 1999, the RO determined that the 

appellant had not been given proper notice of the February 
1991 decision.  By decision in June 2001,the RO again 
determined that the appellant did not have basic eligibility 
for VA benefits.  A notice of disagreement was subsequently 
received in August 2001, a statement of the case was issued 
in October 2001, and a substantive appeal was received in 
December 2001.

At this point the Board notes that the United States Court of 
Appeals for the Federal Circuit held that a claim that has 
been denied on the basis that the claimant had no qualifying 
service was subject to reopening in accordance with 38 
U.S.C.A. § 5108 (West 1991) if new and material evidence was 
submitted pertaining to that claim.  D'Amico v. West, 209 
F.3d 1322 (Fed. Cir. 2000).  However, in view of the RO's 
finding that the appellant was not provided proper notice of 
appellate rights in connection with the earlier denial, the 
Board proceeds to review the present appeal as an original 
claim as the RO has done.  


FINDING OF FACT

The U. S. Army Reserve Personnel Center has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement 
to VA benefits have not been met.  38 U.S.C.A. §§ 101, 107, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.2, 3.8, 
3.9, 3.203 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the claims folder reflects that in January 1991, 
the appellant sought entitlement to nonservice-connected 
pension benefits.  In a February 1991 letter, the RO informed 
the appellant that it had denied his claim.  In June 2001, 
subsequent to the February 1991 denial, the National 
Personnel Records Center (NPRC) certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  In an August 1993 letter to 
the appellant, the RO informed the appellant that the 
Department of the Army had certified that he did not render 
valid service in the Armed Forces of the United States.  
However, it does not appear that he was notified of appellate 
rights and procedures.

In July 1999, the appellant stated that he suffered from 
service-connected disabilities that were aggravated within 
one year of his separation from service.  He also submitted 
Philippine medical records dated in 1993 in support of his 
claim.  In September 2000, the RO requested authenticated 
copies of service records for the appellant from the Armed 
Forces of the Philippines.  The RO provided the appellant's 
name, service number, rank, organization, dated of birth, 
mother's name, and place of birth.  The RO received a 
response from the Armed Forces of the Philippines in January 
2001, indicating that there were no records available in the 
appellant's name.  

In June 2001, the NPRC again certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  In a June 2001 letter, the RO 
informed the appellant of the denial of his claim on the 
basis that the appellant did not have the required military 
service to be eligible for VA benefits.  The present appeal 
ensued.  

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945, and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8 (c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a) and 
(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The United States Department of the Army has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The Board 
notes that the appellant has not submitted any personal 
information different from that submitted by the RO to the 
United States Department of the Army for verification.  The 
Board is bound by the service department finding, and thus 
finds that the appellant did not have recognized service so 
as to confer eligibility for VA benefits.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim of 
entitlement to VA benefits must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for basic 
eligibility for VA benefits.  The discussions in the RO's 
June 2001 letter and statement of the case have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  Furthermore, under the circumstances of this 
case, where the law and not the evidence is dispositive, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

